                               IN THE UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

THE MEDICUS FIRM, INC.,                                   §
                                                          §
                  Plaintiff,                              §
v.                                                        §    Civil Action No. 3:18-CV-2330-L
                                                          §
HAROLD LIVINGSTON,*                                       §
                                                          §
                  Defendant.                              §

                                                     ORDER

         Before the court is Plaintiff’s Emergency Motion for Temporary Restraining Order,

Preliminary Injunction, and Related Relief (Doc. 58), filed March 27, 2019. On August 16, 2019,

the Findings, Conclusions and Recommendation of the United States Magistrate Judge (“Report”)

(Doc. 98) was entered, recommending that the court deny Plaintiff’s request for injunctive relief, but

allow Plaintiff to file an amended motion for injunctive relief after conducting discovery. No

objections to the Report were filed.

         After carefully reviewing the motion, briefs, evidence, and Report, the court determines that

the findings and conclusions of the magistrate judge are correct, and accepts them as those of the

court. Accordingly, as Plaintiff has not satisfied all of the requirements for injunctive relief, the court

denies Plaintiff’s Emergency Motion for Temporary Restraining Order and denies without

prejudice Plaintiff’s Motion for a Preliminary Injunction, and Related Relief (Doc. 58). As indicated

in the Report, if discovery reveals that Defendant Harold Livingston has solicited other specific




         *
         The claims against Pacific Companies, Inc. were dismissed without prejudice for lack of personal jurisdiction
and improper venue by separate order on August 30, 2019.

Order – Page 1
clients of Plaintiff in violation of the nonsolicitation agreement, Plaintiff may filed an amended

motion for preliminary injunction.

       It is so ordered this 3rd day of September, 2019.



                                                    _________________________________
                                                    Sam A. Lindsay
                                                    United States District Judge




Order – Page 2
